Fourth Court of Appeals
                                               San Antonio, Texas
                                                    May 20, 2015

                                                 No. 04-14-00670-CR



                                                Simon Rene GARCIA,
                                                      Appellant

                                                         v.
                                           The State of TexasAppellee/s
                                            THE STATE OF TEXAS,
                                                     Appellee

                         From the 175th Judicial District Court, Bexar County, Texas
                                       Trial Court No. 2012CR10101
                                Honorable Mary D. Roman, Judge Presiding

                                                     ORDER
              The State’s Motion for Extension of Time to File Brief has this date been received and
      filed in the above styled and numbered cause. Extension of time to file the State’s brief is this
      date GRANTED. Time is extended to June 19, 2015.

                                                              PER CURIAM
      ATTESTED TO:          ____________________________
                            KEITH E. HOTTLE
                            CLERK OF COURT




cc:              Jorge G. Aristotelidis                            Mary Beth Welsh
                 Aristotelidis & Moore                             Assistant Criminal District Attorney
                 310 S. St. Mary's St. #1830                       Paul Elizondo Tower
                 San Antonio, TX 78205                             101 W. Nueva, Suite 370
                                                                   San Antonio, TX 78205